Citation Nr: 0520931	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Jackson, Mississippi.  In July 2005, the veteran was 
afforded a video conference hearing before Michael A. Herman, 
who is the Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).

In July 2005 the Board received a motion to advance this case 
on the Board's docket.  The motion to advance the appeal was 
granted.  Accordingly, the Board will proceed without further 
delay.


FINDING OF FACT

1.  1.  VA has satisfied its duty to notify and has obtained 
all evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A chronic low back disability was not present in service, 
was not manifested within one year of service separation and 
is not shown to be otherwise related to such service.


CONCLUSION OF LAW

The veteran does not have residuals of a back injury that 
were incurred in or aggravated during service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2003 and April 2005.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the Appeals 
Management Center's April 2005 letter contained a specific 
request that the veteran provide the VA with any evidence or 
information he may have pertaining to his appeal.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an April 2005 supplemental statement 
of the case (SSOC).

The veteran's service medical records are included with the 
claims folder.  VA and non-VA treatment records have also 
been obtained.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Indeed, the Board notes that the veteran has not 
claimed that VA has failed to comply with the notice or duty 
to assist requirements of the VCAA.

Analysis

The appellant asserts that service-connection is warranted 
for a back condition.  He asserts that he injured his back 
in-service and that he treated the symptoms himself since 
that time.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts that he injured his back in service.  The 
veteran's service medical records show no complaint, 
diagnosis or treatment of a back injury.  The Board notes 
that the veteran was discharged for medical reasons; however, 
the service medical records do not show that a back injury or 
disability was the reason for his medical discharge.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions, including 
those presented at a video conference hearing before the 
Board in July 2005; VA examination reports from August 1947 
and August 1966; VA progress notes from September 1989 to 
March 2003; private medical progress notes from the 
Ambulatory Care Center and the Aaron E. Henry Community 
Health Services Center; and a handwritten letter from Dr. 
Cummings dated in November 2004.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

The VA progress notes show multiple complaints of back pain 
as well as osteoarthritic changes (degenerative disc 
disease).  Similarly, the private medical progress notes from 
both the Ambulatory Care Center and the Aaron E. Henry 
Community Health Services Center give the veteran multiple 
assessments of back pain.  Neither set of records diagnose 
the veteran with residuals of a back injury, nor do they give 
an etiological opinion concerning the veteran's back disease 
and/or back pain.  Indeed, the November 2004 letter from Dr. 
Cummings stated that he had treated the veteran since 1991 
and that the, "Etiology of his presented back pain cannot be 
determined by us at this time."

The Board finds that service connection for a back condition 
is not warranted.  First, there is no record of in-service 
complaint, diagnosis or treatment for a back injury.  Also, 
the first complaint of back pain, along with a diagnosis of 
chronic low back disease, came in September 1989, almost 46 
years after the veteran's separation from service in 1943.  
There is no evidence in the record that the veteran's 
arthritis was manifested within the one-year presumptive 
period following the veteran's service.  The report of the 
August 1966 VA examination indicated that there were no 
significant abnormalities of the musculoskeletal system, to 
include the spine.  Thus, while the veteran has argued that 
he had continuing back problems ever since service, for which 
he treated himself, the first objective medical evidence of 
chronic back pain comes roughly 46 years after the veteran's 
separation from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, the Board finds that there is no competent nexus 
opinion in the post-service medical evidence to show that the 
veteran's low back condition is related to service.  The 
claim must therefore be denied.

The Board has considered the veteran's lay statements 
regarding his chronic back condition.  As noted above, 
although a layperson is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for low back 
disability because there is no evidence of pertinent 
disability in service or for several years following service. 
Thus, while there are current diagnoses of degenerative disc 
disease of the lumbar spine there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002). Indeed, in view of the 
absence of abnormal findings in service and the negative 
examination performed at separation from service, any opinion 
relating the current back disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).


The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a back injury is denied.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


